                Case 20-10073-tnw                             Doc 31          Filed 04/23/20 Entered 04/23/20 15:31:58     Desc Main
                                                                              Document     Page 1 of 9
Fill in this information to identify your case:
Debtor 1 William                            P                                       Hensley, Jr.
                ____________________________________
                      First Name                        Middle Name                 Last Name

Debtor 2 Melissa                                        J                           Hensley                     ☒ Check if this is an amended
(Spouse, if filing)   _____________________________________________________                                        plan, and list below the sections
                      First Name                        Middle Name                 Last Name                      of the plan that have been
                                                                                                                   changed.
United States Bankruptcy Court for the:           EASTERN               _ District of __KENTUCKY_____
                                                                                          (State)
                                                                                                                    2.1, 2.5, 3.3, 3.5, 4.2,
Case number (If known)                              20-10073                                                        Exhibit


 Local Form 3015-1(a)
 Chapter 13 Plan                                                                                                                             12/17


      Part
                       Notices
      1:


 To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on
           the form does not indicate that the option is appropriate in your circumstances or that it is
           permissible in your judicial district. Plans that do not comply with local rules and judicial rulings
           may not be confirmable.
                         In the following notice to creditors, you must check each box that applies.
 To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                        You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case.
                        If you do not have an attorney, you may wish to consult one.
                        If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file
                        an objection to confirmation at least 7 days before the date set for the hearing on confirmation, unless
                        otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further
                        notice if no objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a
                        timely proof of claim in order to be paid under any plan.
                        The following matters may be of particular importance. Debtors must check one box on each line to state
                        whether or not the plan includes each of the following items. If an item is checked as “Not Included” or
                        if both boxes are checked, the provision will be ineffective if set out later in the plan.

      1.1         A limit on the amount of a secured claim, set out in Section 3.2, which may                      ☐               ☒ Not
                  result in a partial payment or no payment at all to the secured creditor                         Included        included
      1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security                        ☐               ☒ Not
                  interest, set out in Section 3.4                                                                 Included        included
      1.3         Nonstandard provisions, set out in Part 8                                                        ☒               ☐ Not
                                                                                                                   Included        included


    Part
                       Plan Payments and Length of Plan
    2:

 Local Form 3015-1(a)                                                            Chapter 13 Plan                                  Page 1
        Case 20-10073-tnw             Doc 31   Filed 04/23/20 Entered 04/23/20 15:31:58               Desc Main
                                               Document     Page 2 of 9


2.1 Debtor(s) will make regular payments to the trustee as follows:
   $ 550                              per   Month                        for   2                                  months
   $0                                 per   Month                        for   5                                  months
   $550                               per   Month                        for   53                                 months
 Insert additional lines if needed.
   If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent
   necessary to make the payments to creditors specified in this plan.
2.2 Regular payments to the trustee will be made from future income in the following manner: Check all that
apply.
 ☒ Debtor(s) will make payments pursuant to a payroll deduction order.
 ☐ Debtor(s) will make payments directly to the trustee.
 ☐ Other (specify method of payment): Click or tap here to enter text
2.3 Income tax refunds. Check one.
 ☐ Debtor(s) will retain any income tax refunds received during the plan term.
 ☐ Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of
 filing the return and will turn over to the trustee all income tax refunds received during the plan term.
 ☒ Debtor(s) will treat income tax refunds as follows: Anticipated Tax Refunds have been prorated as income.
2.4 Additional payments. Check one.
 ☒ None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
 ☐ Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the
 source, estimated amount, and date of each anticipated payment. Click or tap here to enter text
2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ 30,250

 Part
            Treatment of Secured Claims
 3:


3.1 Maintenance of payments and cure of default, if any. Check one.
 ☐ None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
 ☒ The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with
 any changes required by the applicable contract and noticed in conformity with any applicable rules. These payments
 will be disbursed either by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a
 listed claim will be paid in full through disbursements by the trustee, with interest, if any, at the rate stated. Unless
 otherwise ordered by the court, the amounts listed on a proof of claim filed before the filing deadline under
 Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment payment and
 arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. If relief
 from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered
 by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that
 collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee
 rather than by the debtor(s).




Local Form 3015-1(a)                                Chapter 13 Plan                                          Page 2
           Case 20-10073-tnw           Doc 31   Filed 04/23/20 Entered 04/23/20 15:31:58                Desc Main
                                                Document     Page 3 of 9

  Name of creditor          Collateral                  Current         Amount of        Interest   Monthly       Estimated
                                                        installment     arrearage        rate on    plan          total
                                                        payment         (if any)         arrearag   payment       payments
                                                        (including                       e (if      on            by trustee
                                                        escrow)                          applicab   arrearage
                                                                                         le)
  NewRez LLC servicer 178 Lakeview Circle              $1,312        $                 %            $            $
  for Wolfe Financial Grayson, KY 41143                Disbursed by:
  Inc.                                                 ☐ Trustee
                                                       ☒ Debtor(s)
                                                       $             $                 %            $            $
                                                       Disbursed by:
                                                       ☐ Trustee
                                                       ☐ Debtor(s)
 Insert additional claims as needed.
 3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
 Check one.
  ☒ None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
  The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
  ☐ The debtor(s) request that the court determine the value of the secured claims listed below. For each non-
  governmental secured claim listed below, the debtor(s) state that the value of the secured claim should be as set out in
  the column headed Amount of secured claim. For secured claims of governmental units, unless otherwise ordered by the
  court, the value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over
  any contrary amount listed below. For each listed claim, the value of the secured claim will be paid in full with interest
  at the rate stated below.
  The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim
  under Part 5 of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s
  allowed claim will be treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered
  by the court, the amount of the creditor’s total claim listed on the proof of claim controls over any contrary amounts
  listed in this paragraph.
  The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien
  on the property interest of the debtor(s) or the estate(s) until the earlier of:
    (a) payment of the underlying debt determined under nonbankruptcy law, or
    (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by
    the creditor.
Name of             Estimated     Collateral       Value of      Amount of     Amount        Interest   Monthly      Estimated
creditor            amount                         collateral    claims        of secured    rate*      payment      total of
                    of                                           senior to     claim                    to           monthly
                    creditor’s                                   creditor’s                             creditor     payments
                    total                                        claim
                    claim
                    $                              $            $             $              %          $            $
                    $                              $            $             $              %          $            $
 Insert additional claims as needed.
   *If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points. An allowed
   secured tax claim shall be paid with interest at the applicable statutory rate in effect on the date on which the plan is
   confirmed, notwithstanding any contrary provision of the plan.
 3.3 Secured claims excluded from 11 U.S.C. § 506. Check one.

 Local Form 3015-1(a)                             Chapter 13 Plan                                             Page 3
         Case 20-10073-tnw           Doc 31     Filed 04/23/20 Entered 04/23/20 15:31:58                   Desc Main
                                                Document     Page 4 of 9

   ☐ None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
   ☒ The claims listed below were either:
   (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor
   vehicle acquired for the personal use of the debtor(s), or
   (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of
   value.
   These claims will be paid in full under the plan with interest at the rate stated below. These payments will be
   disbursed either by the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court,
   the claim amount stated on a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls
   over any contrary amount listed below. In the absence of a contrary timely filed proof of claim, the amounts stated
   below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s).
Name of creditor                   Collateral               Amount of           Interest        Monthly         Estimated
                                                            claim               rate*           plan            total
                                                                                                payment         payments
                                                                                                                by trustee
Ally Financial                    2012 Chevrolet            $5,554              1%              Pro rata       $5,673
                                  Malibu                    Disbursed by:
                                                            ☒ Trustee
                                                            ☐ Debtor(s)
Lendmark                          HVAC                      $9,528              1%              Pro rata       $9,732
                                                            Disbursed by:
                                                            ☒ Trustee
                                                            ☐ Debtor(s)
   Insert additional claims as needed.
   * If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points.
  3.4 Lien avoidance. Check one.
   ☒ None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
   The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
   ☐ The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair
   exemptions to which the debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by
   the court, a judicial lien or security interest securing a claim listed below will be avoided to the extent that it impairs
   such exemptions upon entry of the order confirming the plan. The amount of the judicial lien or security interest that
   is avoided will be treated as an unsecured claim in Part 5 to the extent allowed. The amount, if any, of the judicial lien
   or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and
   Bankruptcy Rule 4003(d). If more than one lien is to be avoided, provide the information separately for each lien.

  Information regarding             Calculation of lien avoidance                          Treatment of
  judicial lien or security                                                                remaining secured
  interest                                                                                 claim
   Name of creditor               a. Amount of lien                $
                                                                                           Amount of secured claim
                                  b. Amount of all other           $
                                                                                           after avoidance (line a
                                     liens
                                                                                           minus line f)
                                                                                           $

  Collateral                      c. Value of claimed              +$
                                                                                           Interest rate (if
                                     exemptions
                                                                                           applicable)

  Local Form 3015-1(a)                             Chapter 13 Plan                                              Page 4
        Case 20-10073-tnw             Doc 31   Filed 04/23/20 Entered 04/23/20 15:31:58                 Desc Main
                                               Document     Page 5 of 9

                                d.                               $                                                 %

                                Total of adding lines a,
                                b, and c
Lien identification (such as e. Value of debtor(s)’              −$
                                                                                         Monthly payment on
judgment date, date of lien     interest in property
recording, book and page                                                                 secured claim $
number)
                             f. Subtract line e from             $
                                                                                         Estimated total
                                line d.
                                                                                         payments on secured
                                                                                         claim $
                                Extent of exemption impairment (Check
                                applicable box):
                                ☐ Line f is equal to or greater than line a.
                                The entire lien is avoided. (Do not complete the next
                                column.)
                                ☐ Line f is less than line a.
                                A portion of the lien is avoided. (Complete the next
                                column.)
Insert additional claims as needed.

3.5 Surrender of collateral. Check one.
 ☐ None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
 ☒ The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The
 debtor(s) request that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the
 collateral only and that the stay under § 1301 be terminated in all respects. Any allowed unsecured claim resulting
 from the disposition of the collateral will be treated in Part 5 below.
 Name of creditor                                                    Collateral
Lendmark                                                             fishtank

Insert additional claims as needed.

3.6 All Other Secured Claims.
  An allowed secured claim not provided for in the plan shall be classified in a junior class of secured claims that will be
  paid through the plan on a pro rata basis with all other allowed secured claims in the class. Each allowed claim in the
  class will be paid to the extent of the value of the collateral set forth in the Creditor’s proof of claim or the amount of
  the allowed claim, whichever is less, with interest at the WSJ Prime Rate on the date of confirmation or the date on
  which the proof of claim is filed, whichever is later, plus 2 percentage points, or if a secured tax claim with interest at
  the applicable statutory rate in effect on the date on which the plan is confirmed. Allowed administrative expenses
  shall be paid in full prior to distribution to this class of secured claims


 Part       Treatment of Fees and Priority Claims
 4:


4.1 General
  Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5,
  will be paid in full without postpetition interest.
Local Form 3015-1(a)                              Chapter 13 Plan                                           Page 5
        Case 20-10073-tnw         Doc 31      Filed 04/23/20 Entered 04/23/20 15:31:58                 Desc Main
                                              Document     Page 6 of 9

4.2 Trustee’s fees
Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 7.1 % of
plan payments; and during the plan term, they are estimated to total $ 2,148.
4.3 Attorney’s fees
1. Counsel for the debtor requests compensation as follows:
 a. ☒ Pursuant to KYEB LBR 2016-2(a) an attorney’s fee for Debtor’s counsel shall be allowed in the amount of
 $ 3,500 (not to exceed $3,500). Of this amount, the debtor paid $ 1,010 prior to the filing of the petition, leaving a
 balance of $ 2,490 to be paid through the plan. (The Debtor/Attorney for Debtor have complied with KYEB LBR 2016-
 2(a) and this must match the Rule 2016(b) Disclosure of Compensation of Attorney For Debtor(s)). Any additional
 requests for fees or expenses will be requested by separate application.
 OR
 b. ☐ An attorney’s fee for Debtor’s counsel will be requested by separate application and shall be paid as allowed by
 the Court.
2. Until the allowed attorney’s fee is paid in full, creditors holding secured claims (including arrearage claims) shall be
paid only adequate protection payments ordered by the Court.
4.4 Priority claims other than attorney’s fees and those treated in § 4.5. Check one.
 ☒ None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
 ☐ The debtor(s) estimate the total amount of other priority claims to be $ Click or tap here to enter text.
4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
Check one.
 ☒ None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.
 ☐ The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is
 owed to a governmental unit and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This
 plan provision requires that payments in § 2.1 be for a term of 60 months; see 11 U.S.C. § 1322(a)(4).
      Name of creditor                                               Amount of claim to be paid

      Insert additional claims as needed.


 Part          Treatment of Nonpriority Unsecured Claims
 5:


5.1 Nonpriority unsecured claims not separately classified.
   Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one
   option is checked, the option providing the largest payment will be effective. Check all that apply.
 ☐ The sum of $ Click or tap here to enter text.
 ☐ Click or tap here to enter text % of the total amount of these claims, an estimated payment of $ Click or tap here to
 enter text.

 ☒ The funds remaining after disbursements have been made to all other creditors provided for in this plan.
 If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid
 approximately $ 9,500. Regardless of the options checked above, payments on allowed nonpriority unsecured claims
 will be made in at least this amount.

Local Form 3015-1(a)                               Chapter 13 Plan                                             Page 6
        Case 20-10073-tnw         Doc 31       Filed 04/23/20 Entered 04/23/20 15:31:58               Desc Main
                                               Document     Page 7 of 9

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.
 ☒ None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
 ☐ The debtor(s) will maintain the contractual installment payments and cure any default in payments on the
 unsecured claims listed below on which the last payment is due after the final plan payment. These payments will be
 disbursed either by the trustee or directly by the debtor(s), as specified below. The claim for the arrearage amount
 will be paid in full as specified below and disbursed by the trustee. The final column includes only payments disbursed
 by the trustee rather than by the debtor(s).
Name of creditor                       Current installment         Amount of arrearage to be              Estimated total
                                       payment                     paid                                   payments by
                                                                                                          trustee
                                       $                         $                                    $
                                       Disbursed by:
                                       ☐ Trustee
                                       ☐ Debtor(s)
 Insert additional claims as needed.
5.3 Other separately classified nonpriority unsecured claims. Check one.
 ☒ None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.
 ☐ The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows.
  Name of creditor               Basis for separate                  Amount to be       Interest          Estimated total
                                 classification and treatment        paid on the        rate (if          amount of
                                                                     claim              applicable)       payments
                                                                     $                  %             $
 Insert additional claims as needed.


 Part      Executory Contracts and Unexpired Leases
 6:


6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All
    other executory contracts and unexpired leases are rejected. Check one.
 ☒ None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
 ☐ Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s),
 as specified below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee.
 The final column includes only payments disbursed by the trustee rather than by the debtor(s).
 Name of creditor          Description of leased       Current           Amount of      Treatment     Estimate
                           property or executory       installment       arrearage to   of            d total
                           contract                    payment           be paid        arrearage     payments
                                                                                        (Refer to     by
                                                                                        other plan    trustee
                                                                                        section if
                                                                                        applicable)
                                                       $             $                                $
                                                       Disbursed by:
                                                       ☐ Trustee
                                                       ☐ Debtor(s)

Local Form 3015-1(a)                             Chapter 13 Plan                                              Page 7
         Case 20-10073-tnw               Doc 31        Filed 04/23/20 Entered 04/23/20 15:31:58                           Desc Main
                                                       Document     Page 8 of 9

 Insert additional contracts or leases as needed.


  Part          Vesting of Property of the Estate
  7:


7.1 Except as provided in Part 8, property of the estate in the possession of the debtor(s) and properly
scheduled will vest in the debtor(s) upon Check the applicable box:
    ☒ plan confirmation.
    ☐ entry of discharge.
    ☐ other Click or tap here to enter text

7.2 Unless otherwise ordered, the trustee retains all lien avoidance rights provided by statute.

  Part          Nonstandard Plan Provisions
  8:


8.1 Check “None” or List Nonstandard Plan Provisions
 ☐ None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
 Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not
 otherwise included in the Local Form 3015-1(a) or deviating from it. Nonstandard provisions set out elsewhere in this plan
 are ineffective.
The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 Eaglemark Savings Bank will be treated as an unsecured creditor because its lien on the Debtors’ Harley Davidson is
 avoidable as a preferential transfer. If necessary Debtors will seek derivative standing and avoid such lien.

  Part 9: Signature(s):
9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below.
 X /s/ William P. Hensley                                                  X /s/ Melissa J. Hensley
      Signature of Debtor 1                                                    Signature of Debtor 2

      Executed on 04/23/2020                                                   Executed on 04/23/2020
                MM / DD / YYYY                                                           MM / DD / YYYY
 X /s/ Will J. Matthews
     Will Jared Matthews PLC
    113 East Main
    Grayson, KY 41143
    (606) 474-0087                                                             Date 04/23/2020
     willjared@gmail.com                                                           MM / DD / YYYY

 _________________________________________
    Signature and Address of Attorney for Debtor(s)
By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording
and order of the provisions in this Chapter 13 plan are identical to those contained in Local Form 3015-1(a), other than any
nonstandard provisions included in Part 8.


Local Form 3015-1(a)                                      Chapter 13 Plan                                                        Page 8
       Case 20-10073-tnw                Doc 31       Filed 04/23/20 Entered 04/23/20 15:31:58                             Desc Main
                                                     Document     Page 9 of 9


EXHIBIT: TOTAL AMOUNT OF ESTIMATED TRUSTEE PAYMENTS

   The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set out
   below and the actual plan terms, the plan terms control.


      a. Maintenance and cure payments on secured claims (Part 3, Section 3.1                             $0
      total)

      b. Modified secured claims (Part 3, Section 3.2 total)                                              $

      c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                         $15,405

      d. Judicial liens or security interests partially avoided (Part 3, Section 3.4                      $
      total)

      e. Fees and priority claims (Part 4 total)                                                          $4,638

      f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                        $10,208

      g. Maintenance and cure payments on unsecured claims (Part 5, Section                               $
      5.2 total)

      h. Separately classified unsecured claims (Part 5, Section 5.3 total)                               $

      i. Trustee payments on executory contracts and unexpired leases (Part                               $
      6, Section 6.1 total)

      j. Nonstandard payments (Part 8, total)                                                             $

          Total of lines a through j                                                                      $30,251




Local Form 3015-1(a)                               Chapter 13 Plan Exhibit                                                       Page 1
